Title: Enclosure: Report on Foreign Affairs, 12 May 1796
From: Pickering, Timothy
To: 


          
            
              Wednesday May 12. 1796. ½ past three o’clock
            
          
          Mr Pinckney having desired to relinquish his mission and return to America, there will be a vacancy for a minister at London. Mr King has intimated that it would be agreeable to him to succeed Mr Pinckney. At all events, without fixing on the time, Mr King contemplates a relinquishment of his seat in the Senate.

A minister of his abilities & experience & law-knowledge would seem peculiarly desirable at this time for the mission to London. For independent of the general interests of the Union respecting further negociations, the important claims of the citizens for spoliations on their commerce may derive very material support from his interposition with the British ministers, and our commissioners much useful information & advice.
          Mr Short having decided on resigning his mission to Madrid, and desired letters of recall, for which he waits at Paris, a vacancy presents at Madrid.
          Mr Short says that the allowance of 4500 dollars, the salary to a minister resident, is quite inadequate to the expences of a residence at the Spanish Court. He also represents it as a matter of peculiar importance at that Court that a minister should hold an elevated grade. And as the Spanish minister recently appointed to the U. States, has the rank of minister plenipotentiary, this would seem to enforce the other reasons for giving the like grade to the new minister to go from the United States to that court. Mr Wm Smith of South-Carolina having manifested a desire to be employed in the diplomatic line, he appears extremely well adapted to the service at the court of Spain. A familiar knowledge of the French language, which Mr Smith possesses, would render his communications with that court perfectly easy.
          Should the President finally resolve on a change of the minister at Paris, perhaps no man could be found better qualified, there to represent & support the interests of the U. States and its citizens (the latter as well as the former are of great magnitude) than Mr J. Quincy Adams.
          
            Algiers
            The gentleman whom Mr FitzSimons consulted as a candidate for the consulate at Algiers, seems to have had no objection to the service, but on the score of compensation, which is limited by law to 2000 dollars a year. He speaks and writes French, Spanish & Italian, which would be extremely useful in that employment: but the final enquiry presents some circumstances less propitious—a want of enterprise—and his close connections with the editor of the Aurora.
            The result of my reflections on this subject is, that as Mr Barlow has accepted a temporary appointment under the orders of Colo. Monroe & Colo. Humphreys, he should be continued.

He is a citizen of France, as well as of the U. States; and going thither under the patronage of the French Government, he may be very useful, if he shall have arrived in time, to prevent the fatal mischief so much apprehended by a delay in the pecuniary arrangements to fulfil the agreement entered into by Mr Donaldson. Should Mr Barlow be named to the Senate, it is doubtful whether he woud be approved: his new religious character & his politics are obnoxious to leading men in the majority of that body. Before a permanent Consul, possessing the requisite knowledge, just political principles, the integrity and the abilities demanded for the maintenance of the interests of the U. States at Algiers, can be appointed, it will probably be necessary for Congress to provide a more ample salary. The discretionary powers of our consul there must be very extensive in a matter the most liable to abuse—the disbursement of large sums of money for which no vouchers can be obtained, and for which it will often be necessary to issue promptly, without waiting particular orders from Government. Probably four or five thousand dollars a year (or the salary of a minister resident) would alone tempt a fit character to accept the office: unless considerable commercial advantages could be connected with it; of which Mr FitzSimons, who has been so good as [to] make enquiry, has yet obtained no satisfactory information.
            The appropriation bill for Barbary Affairs has passed the House: as soon as it becomes a law the measures requisite to fulfil the engagements for Algiers may be begun.
            At my request, Mr FitzSimons has procured a British Mediterranean Pass, to serve as an exemplar in forming our own; which will serve I suppose for all the Barbary Powers including Morocco, whose emperor, Mr Simpson says, desires our vessels to be so furnished, according to the usage of the European powers.
          
          
            Morocco
            It will be desirable to have a consul for that Kingdom who is acquainted with the customs of the country. Such an one presents in the person of Mr Simpson, who is now our consul at Gibraltar. He is willing to accept the Consulate for Morocco, to reside at Tangier, to which place he says the French have removed their consulate, to avoid the great expences of a residence near the Court. Mr Cabot is personally acquainted with Mr Simpson, and knows him to be a man of worth. His negociation of the

recognition of our treaty with Morocco seems to have been very well & very economically conducted. Should a vacancy be thus occasioned at Gibraltar, and no fit candidate immediately present, Mr Simpson could be desired to employ an agent for the service of the Gibraltar Consulate until a regular appointment could be made—in the same manner as he must have done while he was last summer and autumn employed at Morocco.
            He says a present must accompany the annunciation of the Consul, and he has given a detail of the articles most acceptable, consisting of military stores.
            He says also that a house must be built at Tangier for the American Consul, as is done by the European powers. But we know not the fashion or size suitable for the purpose. The frame and lumber must be sent from America. I have consulted Mr FitzSimons on the subject, who thinks the building were better suspended, to obtain farther information.
            Mr Simpson also represents that occasional presents will be indispensable: but that some restrictions will be necessary. These will come into view in forming the instructions for the Consul when appointed.
          
          
            Naples
            John S. M. Matthieu, native of that place, is handsomely recommended for consul there. His own letter of the 14th of January manifests a very competent knowledge of the English tongue. Mr Vanuxem, who has written two letters in his favour, is a French merchant of Philadelphia, who many years since married in New Jersey, and has been carrying on business extensively, & enjoys I believe the reputation of an honest man. His description of the reputation Mr Matthieu acquired at St Domingo corresponds with that given by the French letter inclosed in Mr Bingham’s.
          
          
            Dunkirk
            Francis Coffyn, son of the late Consul his father, solicits the appointment of Consul for Dunkirk. He is now acting as such under Colo. Monroe’s sanction. He acted as Chancellor in the consulate for his father, and for some time conducted the whole business—during his father’s ill health.
          
          
            Belfast, Ireland
            James Holmes, recommended for consul at Belfast, by his fellow citizens, and by General Walter Stewart.
            
            Alexander Montgomery solicits the same office for himself or his brother Hugh. The letter is addressed to Mr Randolph, to whom it seems the writer was personally known during nine years residence at Richmond.
          
          
            Bremen
            There are two applications; neither appears on enquiry to be very satisfactory. I expect information in a day or two of a third; when the whole will be laid before the President.
          
          
            Hamburg
            Complaints have been made by Colo. Monroe against the present Consul, John Parrish, as an agent for the British, and adverse to France: a particular complaint was made for his engaging transports to convey the Emigrants to Great Britain.
            I had somehow understood that Mr Parish was a merchant of respectability, & enquired of his character. Mr Robert Morris informs me, that he is a merchant of great wealth and of the most fair & honorable reputation: that in the beginning of our revolution he was the correspondent of the Secret Committee of Congress; and before we had any funds, procured for the U. States articles of essential importance, to the amount of sixty thousand pounds sterling, which most opportunely arrived: that he is now the Chief correspondent of the American Merchants trading to Hamburg; and now has in consequence an agent or partner in this city, to whom Mr Morris referred me for information “deserving attention & credit in what he might say regarding Mr Parrish.” This gentleman says the transporting of the emigrants was thus. A considerable number of American Vessels (twenty or thirty) at Hamburg, wanted employment, or to be sold. Mr Parrish informed them of the call for vessels to transport the emigrants. Many readily desired to sell. The business was left with a Clerk of Mr Parrish’s. The sales were very advantageous to the American owners. Some of the American masters refused the employment. There was nothing in it repugnant to our treaty with France; which on the contrary provides for the very case—declaring that the enemy soldiers may be taken out & made prisoners—but the vessel to go free.
            Mr Parrish is not the English Consul at Hamburg. He does nothing for the British but as a private merchant whose ability integrity & respectability recommend him to the merchants of that nation.
            
            These are all the cases which seem to me in a situation necessary to be immediately decided upon. It has not been possible for me yet to read the entire correspondence of all our ministers. There are some regulations respecting consuls which when digested it might be proper to lay before the legislature at the next session. Whatever remains to be brought into the view of the President, must be the result of further examination.
            The distressed situation of my family obliges me to go to them immediately.
            
              T. Pickering
            
          
        